Kapoor v AWI Wireless, LLC (2018 NY Slip Op 02196)





Kapoor v AWI Wireless, LLC


2018 NY Slip Op 02196


Decided on March 28, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 28, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
RUTH C. BALKIN
FRANCESCA E. CONNOLLY
LINDA CHRISTOPHER, JJ.


2015-04811
2015-07504
 (Index No. 14434/12)

[*1]Ashish Kapoor, etc., respondent, 
vAWI Wireless, LLC, appellant.


The Chatrath Law Firm, P.C., Mineola, NY (Sandeep Chatrath of counsel), for appellant.
Ira J. Furman, Merrick, NY, for respondent.

DECISION & ORDER
Appeals from two orders of the Supreme Court, Nassau County (Vito M. DeStefano, J.), dated November 6, 2014, and April 15, 2015, respectively. The order dated November 6, 2014, in effect, granted those branches of the plaintiff's motion which were for summary judgment on the issue of liability and dismissing the defendant's counterclaim alleging breach of contract, and denied the defendant's cross motion to compel arbitration. The order dated April 15, 2015, insofar as appealed from, denied that branch of the defendant's motion which was to vacate the note of issue and denied the defendant's separate motion for summary judgment dismissing the complaint.
ORDERED that the appeals are dismissed, without costs or disbursements.
The appeals from the orders must be dismissed because the right of direct appeal therefrom terminated with the entry of a final judgment in the action (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeals from the orders are brought up for review and have been considered on the appeal from the judgment, entered April 28, 2016 (see CPLR 5501[a][1]; Kapoor v AWI Wireless, LLC, _____ AD3d ______ [Appellate Division Docket No. 2016-8247; decided herewith]).
MASTRO, J.P., BALKIN, CONNOLLY and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court